Dykman, J.—This is an appeal from an order denying a motion to set aside an attachment against the property of the defendants.
■ The action is brought on a promissory note made by the defendants to the plaintiff. The verification of the complaint and the affidavit for the procure ment of the attachment were made by the attorney for the plaintiff, who has possession of the promissory note upon which the action is founded.
The allegations and statements in the affidavit are sufficient to require the exercise of the judgment of the judicial officer to whom the papers were presented for the issuance of the attachment, and the facts stated were sufficient to make aprima facie case.
The order appealed from should be affirmed, with ten dollars costs and disbursements.
Pratt, J., concurs; Barnard, P. J., not sitting.